                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

 LAURIE GARLAND,

              Plaintiffs,

 v.                                                      Case No. 20-CIV-306-RAW

 STATE OF OKLAHOMA, ex.rel.,
 OKLAHOMA DEPARTMENT OF
 CORRECTIONS, et. al.,

              Defendants.

                                          ORDER

      Before the court are Plaintiff=s Supplemental Rule 26 Initial Disclosures [Docket

No. 31]. In this case Plaintiff alleges and seeks compensatory damages as well as

damages for mental pain and anguish, civil rights violations, future medical and

exemplary/punitive damages.

      Plaintiff=s Rule 26 disclosures state, in part, as follows:

             Plaintiff received counseling from Family Health Center…billing amount
             being $130.00. Plaintiff will seek monetary compensation for defendants’
             actions. Mental pain and anguish is estimated at $1,000,000.00. Civil
             Rights violations “See above calculation.” Exemplary/Punitive Damages
             “estimated $1,000,000.00 to $3,000,000.00.”

(Docket No. 31, Pages 2 and 3.)

      Plaintiff=s disclosures do not fulfill the requirements of Rule 26, that mandate a

party disclose and provide the following information:

             a computation of each category of damages claimed by the
             disclosing party--who must also make available for inspection
             and copying as under Rule 34 the documents or other
               evidentiary material, unless privileged or protected from
               disclosure, on which each computation is based, including
               materials bearing on the nature and extent of injuries suffered.

Federal Rules of Civil Procedure Rule 26 (emphasis supplied).              While the court

understands Plaintiff may not be able to calculate specifically each category of damages,

Plaintiffs should be able to set forth some computation of non-economic damages for

mental pain and suffering and other non-pecuniary losses including punitive damages. The

court finds this disclosure to be inadequate.

         The purpose of Rule 26 is to Aaccelerate the exchange of basic information@ that is

Aneeded in most cases to prepare for trial or make an informed decision about settlement.@

Sender v. Mann, 225 F.R.D. 645, 650 (D.Colo., 2004). Early disclosure also assists the

parties Ain focusing and prioritizing their organization of discovery.@ City and County of

San Francisco, et al. v. Tutor-Saliba Corporation, et al., 218 F.R.D. 219, 221 (N.D. Cal.

2003).

         The court in City and County of San Francisco also addressed the issue of the

Plaintiff providing a calculation of damages:

                       Given these purposes, the plaintiff should provide more
               than a lump sum statement of the damages allegedly sustained.
               As one treatise explained:
                       The meaning of Acategory@ of damages is not clear.
               Presumably, however, it requires more than merely the broad
               types of damages (Awrongful death,@ or A property damage,@
               Abodily injury,@ etc.). To make the disclosure obligation
               meaningful, a more detailed specification of damages is
               apparently required: For example, in a personal injury case, the
               nature and extent of any injuries suffered must be disclosed,
               including amounts claimed for Ageneral@ damages (pain,
               suffering or disfigurement) as well as Aspecial@ damages
               (medical bills, lost wages, cost of repairing damaged property,
             etc.).
             Rutter Group, Fed. Civ. Proc. Before Trial ' 11:166 (2001).
             Moreover, the Acomputation@ of damages required by Rule
             26(a)(1)(C) contemplates some analysis; for instance, in a
             claim for lost wages, there should be some information relating
             to hours worked and pay rate. See Bullard v. Roadway Exp., 3
             Fed.Appx. 418, 420 (6th Cir.2001) (unpublished). See also
             U.S. v. Rempel, 2001 WL 1572190 (D.Alaska 2001) at *2
             (government required to disclose computation of tax liability,
             the functional equivalent of damages calculation in a tort case).

Id, 218 F.R.D. 219, *221 (N.D.Cal.,2003).

      Plaintiff is, therefore, ordered to supplement the Rule 26 Initial Disclosures to

provide a computation of every category of damages no later than February 12, 2021.

      Dated this 27th day of January, 2021.



                                         ______________________________________
                                         HONORABLE RONALD A. WHITE
                                         UNITED STATES DISTRICT JUDGE
                                         EASTERN DISTRICT OF OKLAHOMA




                                              3
